Citation Nr: 1734861	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-18 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from May 25, 2005 to June 15, 2006, and 20 percent from June 16, 2006 to September 26, 2007 for peripheral neuropathy of bilateral lower extremities.

2.  Entitlement to an initial rating in excess of 20 percent from September 27, 2007 to November 19, 2015, and in excess of 40 percent thereafter for peripheral neuropathy and metatarsalgia of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Stephanie D. Dobson, Attorney At Law 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005, June 2008, and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In the November 2005 rating decision, the RO granted service connection for bilateral peripheral neuropathy of the lower extremities effective May 25, 2005, and assigned two 10 percent disability ratings effective that same date.  

In the June 2008 rating decision, the RO assigned two 20 percent disability ratings for the bilateral peripheral neuropathy of the lower extremities effective December 19, 2007.  

In the February 2009 rating decision, the RO granted service connection for bilateral metatarsalgia as part of the bilateral peripheral neuropathy of the lower extremities effective September 27, 2007, and did not assign a separate compensable rating for the bilateral metatarsalgia. 

The Board previously remanded the claim for further development in January 2014. Review of the record shows that there has been substantial compliance with the Board's remand directives.  For this reason, the Board will proceed to adjudicate the claim. See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to a February 2017 rating decision, the RO increased the evaluation for the Veteran's disability to 40 percent effective November 20, 2015.  In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Therefore, even though the RO has partially granted an increase, the issue remains on appeal as the maximum rating possible has not been assigned. 


FINDINGS OF FACT

1. From May 25, 2005 to June 16, 2006, the Veteran's peripheral neuropathy of bilateral lower extremity is not manifested by moderate symptoms. 

2. From June 16, 2006 to September 27, 2007, the Veteran's peripheral neuropathy of bilateral lower extremity is not manifested by moderately severe symptoms. 

3. From September 27, 2007 to November 19, 2015, the Veteran's peripheral neuropathy of bilateral lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve.  

4. After November 19, 2015, the Veteran's peripheral neuropathy of bilateral lower extremity is manifested by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  


CONCLUSIONS OF LAW

1. The criteria for rating in excess of 10 percent from May 25, 2005 to June 16, 2006 for peripheral neuropathy of bilateral lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, diagnostic code 8599-8520 (2016).

2. The criteria for rating in excess of 20 percent from June 16, 2006 to September 27, 2007 for peripheral neuropathy of bilateral lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, diagnostic code 8599-8520 (2016).

3. The criteria for rating in excess of 20 percent from September 27, 2007 to November 19, 2015 for peripheral neuropathy of bilateral lower extremity have been met (a 40 percent rating is warranted for both the left and right lower extremity for peripheral neuropathy for this period of time).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, diagnostic code 8520 (2016). 

4. The criteria for rating in excess of 40 percent from November 19, 2015 for peripheral neuropathy of bilateral lower extremity have been met (a 60 percent rating is warranted for both the left and right lower extremity for peripheral neuropathy for this period of time).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, diagnostic code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in January 2008 and May 2008.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to Veteran outlining the requirements for increase rating and adjudication thereafter.  

With respect to VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's relevant VA and private medical records are in the file.  The Veteran was given VA examinations in October 2005, October 2006, April 2008, January 2009, May 2010, November 2015, and June 2016.  The examiners' respective reports are of record.  The Board finds that the VA examination reports provide the necessary findings to make this adjudication.  Therefore, VA has satisfied the duty to assist by securing medical evidence. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increase rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

A. From May 2005- September 2007

The Veteran's peripheral neuropathy of the bilateral lower extremities is assigned an initial 10 percent evaluation effective May 25, 2005 and 20 percent from June 16, 2006 to September 27, 2007 under DC 8599-8520.  The 10 percent and 20 percent ratings are assigned to each lower extremity for this period of time

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2016).  Here, the use of DC 8599-8520 reflects that there is no DC specifically applicable to the Veteran's service-connected bilateral lower extremity peripheral neuropathy, and that the disability has been rated by analogy to paralysis of the sciatic nerve under DC 8520. See 38 C.F.R. § 4.20 (2016). 

Pursuant to DC 8520,  mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling. 38 C.F.R. § 4.124a.

The Board notes that the term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 . It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In this case, the evidence does not support a rating higher than 10 percent for the Veteran's peripheral neuropathy of the bilateral lower extremities before June 16, 2006.  That is, the October 2005 VA examination reflects that while the Veteran reported numbness and pain in his feet, he stated that his symptoms are eased with activities or walking. The Veteran is competent to describe the pain he was experiencing.   His statements are credible and highly probative in determining the severity of his condition.  However, even considering his lay statement, the Board finds that the Veteran's functional impairment during this period does not rise to the level contemplated by a 20 percent rating. 

Similarly, the Board finds that the evidence does not support a rating in excess of 20 percent from June 16, 2006 to September 27, 2009.  During the October 2006 VA examination, the Veteran reported having chronic pain, numbness, tingling, and feeling of imbalance.  He indicated that his symptoms are worsened by prolonged standing and he is forced to get off his feet frequently.  But, the Veteran was able to maintain 10 to 12 hours shift at work, and he had normal muscle strength at that time. Considering the totality of the evidence of record for this period, the Board finds that the severity of the Veteran's symptoms do not rise to the level contemplated by a 40 percent rating from June 16, 2006 to September 27, 2007. 

B. From September 2009

The Veteran's peripheral neuropathy of the bilateral lower extremities is assigned 20 percent from September 27, 2007 to November 20, 2015, and 40 percent thereafter under DC 8520.

As noted above, under DC 8520, moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve is rated 80 percent disabling. 38 C.F.R. § 4.124a.

In this instance, the evidence in the record supports a 40 percent rating, but no higher, from September 27 2007 to November 20, 2015.

Neurology consult notes from December 2007 reflect that the Veteran had cramping and occasional sharp shooting pain at that time.  During this time, the Veteran was able to walk on his heels and toes without difficulty, and he had normal muscle strength.  However, he was not able to maintain a job as a motorcycle sales person because of the prolonged standing required. The Board notes, that while the Veteran was able to maintain employment as a taxi driver during this time, his inability to continue in a job that required prolong standing suggest worsening of his condition.   

Furthermore, the April 2008 VA examination showed that the Veteran continued to have feeling of numbness and pain.  While his symptoms were improved with rest and elevation of his feet, the was unable to stand or walk for a long period of time.  
During the January 2009 VA examination, the Veteran reported increased pain, parethesias, cramping, and occasional sharp shooting pain in the feet.  He indicated that he cannot stand longer than 5 to 10 minutes without pain.  The Veteran stated that his pain is usually eased by sitting down.  The examiner noted that the Veteran had gait and balance that was preserved, but concluded that he has sever sensory neuropathy of the feet. 

Similarly, the May 2010 VA examination reflects that the Veteran continued to have constant sharp pain and numbness.  He reported that the pain worsens when he walks 15 to 20 minutes.  The pain is relieved by sitting and elevating the feet.  The Veteran indicated that his pain comes and goes, and he is able to tolerate it.  The examiner noted that the Veteran had normal gait.  While painful motion, edema or instability is noted, the examiner stated that there was no loss of function.  The examiner characterized the Veteran's disability as mild to moderate.  

The Board has considered the Veteran's statements, and acknowledges that he is competent to give evidence about symptoms such as pain. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  Further, the Board notes that the Veteran's pain considerably limits his ability to stand or walk for a long period of time during this period.  In sum, combined with the January 2009 VA examination that showed sever neuropathy, the Veteran's account of his symptoms describes a level of impairment consistent with 40 percent rating.  However, a 60 percent rating is not appropriate from September 27, 2007 to November 20, 2015 because there is no evidence to establish that the Veteran had muscle atrophy. 

With respect to the period after November 2015, the Board finds sufficient evidence to assign a rating in excess of 40 percent.  To that end, during the November 2015 VA examination, the Veteran reported sharp or needle like pain.  The examination showed that the Veteran had moderately severe incomplete paralysis in the sciatic nerve manifested by severe intermittent pain moderate paresthesias and/or dysesthesias, as well as moderate numbness.  The Veteran exhibited less than normal strength during knee extension, flexion, ankle plantar flexion, and ankle dorsiflexion.  The exam showed generalized muscle atrophy of the feet.  It also showed severe intermittent pain.  A subsequent VA examination from June 2016 showed that the Veteran has severe constant and intermittent pain, as well as severe parethesias and/or dysesthesias, and numbness.  The examiner noted moderately severe incomplete paralysis. However, this examiner's assessment is not dispositive, and the Board finds that the Veteran's condition if manifested by severe symptoms.  Combined with the total muscle atrophy noted in the November 2015 VA examination, the severity of the Veteran's condition found in the June 2016 establishes the Veteran's impairment approximates the level contemplated by a 60 percent rating.  However, the evidence does not show, and there has not been a specific assertion, that the disability is manifested by complete paralysis.  In this regard, the statements from the Veteran and the physical examination of the Veteran conducted during examinations fails to show that either foot dangles and drops with no active movement possible of muscle below the knee. 

As noted above, the discussion of the ratings assigned noted bilateral disability.  To ensure clarify, in this case, each rating is assigned for each lower extremity.  That is, the respective staged ratings are separately assigned for the left and right lower extremity.  During this period, a 40 percent rating is assigned to the left and also the right lower extremity for the period September 27, 2007 to November 19, 2015, and a 60 percent rating is assigned to the left lower and also to the right lower extremity thereafter.


C. Extraschedular 

The Board has considered whether an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2016).  

Ordinarily, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In this case, the Veteran contends that he has lost his ability to walk or stand for a long period of time.  These functional impairments, however, have been considered by the Board and are contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Furthermore, he reports sharp pain and numbness, which are symptoms contemplated by the rating schedule.  Thus, the lay and medical evidence of records fail to show unique or unusual symptomatology regarding the Veteran's service-connected back disability, as well as radiculopathy of his left and right lower extremities.

Because, the first prong of an extra-schedular consideration has not been satisfied, the Board need not reach the second and steps as indicated above.  Therefore, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 


ORDER

A rating higher than 10 percent for peripheral neuropathy of bilateral lower extremity from May 25, 2005to June 15, 2006 is denied. 

A rating higher than 20 percent for peripheral neuropathy of bilateral lower extremity from June 16, 2006 to September 26, 2007 is denied. 

A 40 percent rating for peripheral neuropathy of both the left and right lower extremity from September 27, 2007 to November 19, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 60 percent rating for peripheral neuropathy of both the left and right lower extremity from November 20, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


